Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered January 6, 1994, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
We find that defendant’s waiver of his right to appeal any pretrial rulings, made in connection with his plea bargain, was voluntary, knowing and intelligent (see, People v White, 228 AD2d 308) and that his claim on appeal that the hearing court erred in denying suppression is therefore unreviewable (People v Powers, 231 AD2d 477), and, in any event, without merit. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.